Citation Nr: 1633333	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  14-27 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, anxiety disorder, and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to April 1989 and from July 2008 to December 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The probative evidence of record does not support that the Veteran meets the diagnostic criteria for a diagnosis of posttraumatic stress disorder (PTSD).

2.  The probative evidence of record indicates that the Veteran's diagnosed anxiety disorder and depression are not related to service or to any incident therein.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, anxiety disorder, and depression, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board notes that the Veteran's representative raised the issue that the VA medical opinion obtained in connection with the Veteran's claim was inadequate, as the examiner stated that he could not provide the origin of the Veteran's current psychiatric disorder without resorting to mere speculation.  The Board has reviewed the medical opinion in question and finds that it is, in fact, adequate to decide the issue on appeal.  Specifically, the psychologist provided the basis for why he could not establish a relationship between the current psychiatric disorder and service.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) ("In general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner.").  The psychologist noted that the Veteran reported that the cause of her psychiatric disorder involved stressful incidents she experienced while stationed in Iraq.  He then noted that after returning home from deployment, the Veteran chose to go back to Iraq in a civilian position, where she spent another year.  Thus, he was unable to attribute the psychiatric disorder to her period of active duty service since she went back to that same location for another year.  

An inconclusive opinion is valid when the application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability that a physician could only speculate as to the cause of a claimant's disability or condition.  Id. at 390.  In this case, because there is more than one possible etiology of the Veteran's psychiatric disorder, the examiner was incapable of attributing it to an in-service incident or incidents.  Such a conclusion is reasonable and understandable based upon the facts in this case, which will be discussed in more detail below.  For these reasons, the Board finds that the March 2013 VA examination is adequate.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and her testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Effective July 13, 2010, VA amended its regulations governing service connection for PTSD.  This amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

The Veteran contends that her current psychiatric disorder, diagnosed variously as unspecified anxiety disorder with PTSD symptoms and depression, is the result of experiences she had during service while stationed in Iraq from 2008 to 2009.  At a June 2015 Board hearing before the Board, the Veteran testified that there were incoming mortars every day from three to seven times a day.  The Veteran stated she got out of service in 2009 and took a position with Honeywell as a contractor and went back to Iraq.  She also reported an incident during her first period of service in the 1980's, where she had an overdose in service and a laceration to her left wrist.  She stated that this incident occurred because she felt discriminated against, which she had not experienced previously.  The Veteran testified that she was first treated for psychiatric symptoms in 2012.  She stated she had started to feel withdrawn after returning from Iraq.  She described not feeling connected to people and having difficulty sleeping.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that any current psychiatric disorder, variously diagnosed, is related to either period of the Veteran's active duty service.  

The Veteran underwent a VA examination in March 2013.  The psychologist determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD and explained that the two traumatic events that the Veteran reported during the examination were not persistently re-experienced.  Additionally, he noted that the Veteran denied avoidance of internal or external stimuli associated with the reported events.  In the VA treatment records, to include a letter from a VA psychologist, the medical professionals continuously wrote that the Veteran had PTSD "features" and to "rule out" PTSD.  None of these constitute a diagnosis of PTSD, and thus the VA treatment records are consistent with the March 2013 VA medical opinion.  Accordingly, there is no competent evidence establishing a diagnosis of PTSD, and service connection for PTSD is not warranted.  

The Veteran has received diagnoses of anxiety disorder and depression, and the Board finds that the evidence also does not support that there is a relationship between these diagnoses and either period of active duty service.  The Veteran reported that she had a suicide attempt in service, and a June 1988 service treatment record supports that the Veteran experienced a suicide gesture during her first period of active duty service.  The March 2013 VA psychologist was specifically asked about this incident and whether the Veteran's psychiatric disorder was related to this incident.  He replied in an April 2013 addendum that the Veteran's separation examination in March 1989 showed a normal psychiatric evaluation and that the Veteran did not report this gesture at her March 2013 examination.  He concluded that there was nothing to support a link between the current reported distress and the isolated event in 1988.  The Board accords this medical opinion high probative value, as the examiner clearly reviewed the evidence of record, to include the Veteran's service treatment records, and he explained why he did not find that the current psychiatric disorder had a relationship to the Veteran's first period of service.  There is no competent evidence that refutes this medical opinion.  When the Veteran was treated by VA for her psychiatric symptoms, the medical professionals did not attribute her psychiatric symptoms to her first period of service.  

As to whether the current psychiatric disorder is related to the Veteran's second period of service, the Board finds that the competent and probative evidence is against such a finding.  Initially, the Board notes it has concerns with the Veteran's report of in-service incidents that she claims have caused her current psychiatric disorder.  For example, at the March 2013 VA examination, the Veteran reported two stressors.  The first one was "some incoming" mortars that were close.  She stated that a round of mortars had hit her building and that they all had to suit up and go to a designated area.  She reported she felt very scared and frightened at that time, as the round was "so close."  The second stressor involved her witnessing a helicopter get shot and fall.  She stated she took cover and noted that it was "close to home."  She described feeling frightened at that time as well.  However, the Veteran completed a Post Deployment Health Assessment in April 2010, which was approximately four months after she returned from Iraq.  She was asked specific questions about her experience while serving in Iraq, which responses contradict what she reported to the VA examiner.  For example, she was asked if she experienced a blast or explosion, and she responded no.  She was asked if she experienced a vehicular accident or crash, and she responded no.  She was asked if she experienced an "other event," and she responded no.  The Veteran was asked if during her deployment, did she "ever feel that you were in great danger of being killed," and she responded no.  The Veteran completed this form soon after she returned from Iraq.  As a result, the Board accords these 2010 statements high probative value.  Her subsequent reports during her claim for compensation benefits of being exposed to mortars up to seven times a day and witnessing a helicopter get shot down are inconsistent with the facts she reported in April 2010.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  The Board finds the facts she reported in 2010 are more credible than what she has reported since filing a claim for compensation benefits, which includes her testimony at the June 2015 hearing before the Board.  

On this note, what the Veteran reported in March 2013 of "some" incoming mortar rounds implies there were not a lot of mortar rounds.  However, at the June 2015 hearing before the Board, she reported mortar attacks every day, and up to seven times a day.  This latter report tends to establish that the Veteran has exaggerated what happened during her second period of service.  Another example of her exaggerating facts was in the April 2010 assessment, she was asked if she encountered dead bodies or saw people killed or wounded during her deployment, and she responded no.  However, a December 2012 VA treatment record shows that the Veteran reported she saw injured soldiers with loss of limbs.  This 2012 report directly contradicts what she reported in 2010 and supports the Board's finding that her more recent statements lack credibility.  Caluza, 7 Vet. App. at 511.

The March 2013 VA psychologist noted that the Veteran returned to Iraq as a civilian contractor following her second period of service, which period of service she claimed that she was exposed to stressors that caused her current psychiatric disorder.  The psychologist noted that it was upon the Veteran's return from her contract job in September 2011 that she began drinking on a daily basis and abusing drugs.  The psychologist concluded that the Veteran had two periods of time when she was in Iraq and he could not attribute her psychiatric symptoms to one period over another period without resorting to speculation.  The Board does not find that this conclusion puts the evidence in equipoise for two reasons.  One, the Veteran began drinking again after returning from her time in Iraq as a civilian.  In a December 2012 VA treatment record, the examiner wrote, "The patient notes symptoms of worsening depressed mood and anxiety since return from her deployment to Iraq for roughly a year."  She had returned from Iraq in September 2011, and this complaint was approximately one year following her return.  Thus, her return to drinking coincides with her return from Iraq as a civilian contractor in 2011, which tends to establish that her symptoms were associated with her work in a civilian capacity, particularly when considering the denials she made in the Post Deployment Health Assessment in 2010 described above, which she made prior to returning to Iraq as a contractor. 

As stated above, the March 2013 VA opinion is accorded high probative value, as the psychologist reviewed the evidence of record and explained why he could not attribute the Veteran's anxiety disorder and depression to her second period of service.  The Veteran submitted an April 2014 letter from a VA psychologist (not the same one who examined the Veteran in March 2013), wherein the psychologist noted VA clinical records and provided specific dates, which he said "might support" the Veteran's claim for service connection for a psychiatric disorder.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  The Board has reviewed each of these VA clinical records cited in the 2014 letter and finds that they do not support a relationship between the Veteran's period of service from July 2008 to December 2009 and her current psychiatric disorder.  Rather, they show treatment for the Veteran's psychiatric symptoms, but do not provide evidence that the current psychiatric disorder is related to this second period of service.  In sum, there is no competent evidence that attributes the Veteran's current psychiatric disorder to her second period of active duty service.  

The Board has considered the lay statements submitted by the Veteran and the testimony she provided at the hearing.  To the extent that the lay statements assert that that a psychiatric disorder is related to her active duty service, the Board finds that this determination is more suited to the realm of medical expertise, rather than lay statements.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions as to the etiology of the psychiatric disorders claimed herein do not constitute competent evidence of etiology in this case.  The Board finds the medical opinion as to the etiology of the current psychiatric disorders is more probative to the issue at hand.  See Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a psychiatric disorder, to include PTSD, anxiety disorder, and depression, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


